Citation Nr: 1523558	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

2.  Entitlement to service connection for residuals of an aneurysm, to include memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to November 1971.  The Veteran's period of honorable service was from May 1964 to March 1968.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned in a March 2015 video conference Board hearing, the transcript of which is included in the record.

Although the Veteran's September 2011 statement specifically claimed only service connection for PTSD, another psychiatric disorder (depression) has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


The issue of service connection for residuals of an aneurysm, to include memory loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but did not engage in combat with the enemy.

2.  The Veteran has currently diagnosed depression, but has not been diagnosed with PTSD.

3.  Currently diagnosed depression is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Depression is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Notably, VA implemented use of DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014 (i.e., in July 2014), DSM-IV is still the governing directive for this appeal.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran maintains that his currently diagnosed psychiatric disorders are related to service.  In an October 2011 statement, the Veteran reported that in 1965 he was operating a fork lift at Da Nang Harbor in Vietnam when his ship came under mortar fire.  He stated that he drove off the pier on the fork lift.  

The Veteran's DD 214 forms show that he received National Defense Service Medals, a Vietnam Service Medal with 2 Bronze Stars, and a Republic of Vietnam Campaign Medal.  Alone, such awards do not reflect that the Veteran engaged in combat while in service.  The evidence also does not demonstrate a current diagnosis of PTSD.

Nonetheless, the Board finds that a review of all the evidence of record, both lay and medical, shows that the Veteran has currently diagnosed depression that is related to service.

Service treatment records reflect that in July 1971 the Veteran was seen at the neuropsychiatric clinic at the Naval Dispensary.  He was noted to have anti-social reaction with sociopathic and passive-aggressive features.  

The Veteran was afforded a VA psychiatric examination in March 2012.  The examiner noted that the Veteran was exposed to rockets, mortars, and small arms fire.  It was further noted that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury to himself or others.  Current psychiatric symptoms were noted to include difficulty falling asleep, irritability and anger, difficulty concentrating, and hypervigilance.  He also experienced depressed mood, anxiety, panic attacks, impaired judgment, and difficulty in adapting to stressful circumstances.  The examiner then diagnosed the Veteran with depression, not otherwise specified; however, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD.  

In a June 2012 medical opinion, the same examiner opined that the Veteran's depression was as likely as not caused by or the result of the Veteran's experiences in service.  In support of this conclusion, the examiner noted that there was current medical literature linking military experience to depression.  Further, the examiner stated that the Veteran's symptoms were more consistent with depression than with PTSD.  It was noted that symptoms of rage were frequently manifested in depression, especially in men.  This was also consistent with the current medical literature.  The examiner again noted that the Veteran did not meet the full criteria for PTSD.  

The remaining evidence of record, to include VA treatment records, does not contradict the June 2012 VA medical opinion.  VA treatment records also do not reveal a diagnosis of PTSD. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed depression, not otherwise specified.  The Board further finds that the weight of the medical and lay evidence of record demonstrates that the Veteran's depression is related to service.  The Board finds that there is no other competent medical evidence of record which contradicts the findings by the June 2012 VA examiner.  As such, the Board finds that service connection for an acquired psychiatric disorder, to include depression, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is granted.



REMAND

In September 2011, the Veteran filed claims for service connection for an aneurysm and service connection for memory loss.  The Veteran testified that he underwent brain surgery for an aneurysm in 1982 and, as a result, now suffers memory loss.  As such, the Board has recharacterized the issues as service connection for residuals of an aneurysm, to include memory loss.  

A private treatment record from the St. Bernardine Hospital Clinic shows that the Veteran underwent brain surgery in October 1982 for an aneurysm.  During the March 2015 Board hearing, the Veteran testified that additional records from the 
St. Bernardine Clinic were no longer available.  The Veteran further testified that during the surgery, he was found to have fragments of a bullet in his head.  A review of available medical records, however, does not appear to support this allegation.  Further, although the Veteran testified that he was shot in service, service medical records are absent for any such reports.

Nonetheless, the Veteran testified that he experienced headaches in service.  See Board Hearing Transcript at pg. 7.  In his December 2013 substantive appeal, the Veteran further stated that his aneurysm may have been caused by hitting his head on a cargo hole while in service.  Service treatment records reveal several complaints by the Veteran of severe headaches, dizziness, and loss of consciousness.  See service treatment records dated from June 9, 1971 to June 15, 1971.  However, these treatment records were during the Veteran's period of "other than honorable" service.  See December 1990 Administrative decision (finding that the Veteran's period of service from March 1968 to November 1971 is considered a bar to all VA benefits).  The Veteran has not been afforded a VA examination regarding the etiology of any residuals associated with his aneurysm.  As such, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records, and should associate them with the record.

2.  Schedule the Veteran for an appropriate VA examination regarding the claimed residuals of an aneurysm, to include memory loss.  The entire record must be furnished to the examiner. 

The examiner should indicate all current diagnoses relating to the Veteran's aneurysm.  For each diagnosed condition, the examiner should state whether it is as least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during the period of active service from May 1964 to March 1968 or is otherwise related to that period of service.  (Note: the Veteran's period of honorable service was from May 1964 to March 1968). 

A rationale for the opinions should be provided. 

3.  Thereafter, the issue for service connection for residuals of an aneurysm, to include memory loss, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


